DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          DAMION COLLINS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D21-3575



                         September 30, 2022

Appeal from the Circuit Court for Hillsborough County; Mark D.
Kiser, Judge.

Howard L. Dimmig, II, Public Defender, and Daniel Muller,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.

PER CURIAM.

     Affirmed.

SILBERMAN, VILLANTI, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.